USCA11 Case: 21-12610      Date Filed: 06/24/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12610
                   Non-Argument Calendar
                   ____________________

JASON WOODS,
                                              Plaintiff-Appellant,
versus
WASTE PRO OF FLORIDA, INC.,
WASTE PRO USA INC,


                                     Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 5:20-cv-00144-AW-MJF
                   ____________________
USCA11 Case: 21-12610              Date Filed: 06/24/2022         Page: 2 of 8




2                          Opinion of the Court                        21-12610


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Jason Woods appeals the district court’s grant of summary
judgment in favor of his former employer, Waste Pro, 1 in his claim
of race discrimination under Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. § 2000e, and the Florida Civil Rights Act
(“FCRA”), Fla. Stat. § 760.10. Woods argues that Waste Pro’s no-
tice of removal was improper and argues, in the alternative, that
the district court erred in granting summary judgment for Waste
Pro because he stated a prima facie case of race discrimination by
identifying valid comparators. He also argues that Waste Pro’s
stated reason for terminating him—failing to report an accident—
was pretextual because the incidents in his personnel file had been
added after his termination. He further argues that the district
court abused its discretion by denying his motions to compel dis-
covery of items he had requested while in state court. For the rea-
sons stated below, we affirm.
                                            I.
      We review de novo a district court’s grant of summary judg-
ment, “construing all facts and drawing all reasonable inferences in


1 In the district court, the parties disagreed as to whether Waste Pro of Florida,

Inc., or Waste Pro USA, Inc., was the correct defendant. The distinction is
uncontested on appeal, so except where the distinction between the two com-
panies matters, we simply refer to the defendants as “Waste Pro.”
USCA11 Case: 21-12610          Date Filed: 06/24/2022      Page: 3 of 8




21-12610                Opinion of the Court                           3

favor of the nonmoving party.” Jefferson v. Sewon Am., Inc., 891
F.3d 911, 919 (11th Cir. 2018) (quoting Jones v. UPS Ground
Freight, 683 F.3d 1283, 1291–92 (11th Cir. 2012)). Summary judg-
ment is appropriate when the record evidence shows that “there is
no genuine dispute as to any material fact” and the moving party
“is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
The moving party bears the initial burden to show the absence of
a genuine issue of material fact. Jones, 683 F.3d at 1292. The bur-
den then shifts to the nonmoving party to rebut that showing by
producing relevant and admissible evidence beyond the pleadings.
Id. The nonmoving party cannot rebut such a showing with evi-
dence that is “‘merely colorable, or is not significantly probative’ of
a disputed fact.” Id. (quoting Josendis v. Wall to Wall Residence
Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011)). “The mere ex-
istence of a scintilla of evidence in support of the plaintiff’s position
will be insufficient; there must be evidence on which the jury could
reasonably find for the plaintiff.” Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252 (1986).
        If a defendant desires to remove a case to federal court, it
must file a notice of removal within thirty days of receiving the in-
itial pleading or service of summons. 28 U.S.C. § 1446(b). The stat-
ute further provides that “[i]f defendants are served at different
times, and a later-served defendant files a notice of removal, any
earlier-served defendant may consent to the removal even though
that earlier-served defendant did not previously initiate or consent
to removal.” Id. § 1446(b)(2)(c). As long as the district court has
USCA11 Case: 21-12610         Date Filed: 06/24/2022    Page: 4 of 8




4                      Opinion of the Court                 21-12610

subject matter jurisdiction, any untimeliness in filing the notice of
removal is insufficient to vacate a final judgment and remand to
state court. Moore v. N. Am. Sports, Inc., 623 F.3d 1325, 1329–30
(11th Cir. 2010).
         Under Title VII, it is unlawful for an employer to “discharge
. . . or otherwise to discriminate against any individual with respect
to his compensation, terms, conditions, or privileges of employ-
ment, because of such individual’s race.” 42 U.S.C. § 2000e-2(a)(1).
Because the FCRA was patterned after Title VII, and because the
same prima facie case and burden-shifting mechanisms apply to
both Title VII and the FCRA, the analysis for both is the same. Har-
per v. Blockbuster Ent. Corp., 139 F.3d 1385, 1387 (11th Cir. 1998).
        To establish a Title VII discrimination claim, the plaintiff
must show: “(1) the employer’s discriminatory animus towards the
employee based on the employee’s protected characteristic; (2) a
discharge or other significant change in the terms or conditions of
employment; and (3) a causal link between the two.” Stimpson v.
City of Tuscaloosa, 186 F.3d 1328, 1331 (11th Cir. 1999). A plaintiff
asserting intentional discrimination claims under Title VII “must
make a sufficient factual showing to permit a reasonable jury to
rule in her favor.” Lewis v. City of Union City, Ga., 918 F.3d 1213,
1217 (11th Cir. 2019) (en banc). A plaintiff “can do so in a variety
of ways, one of which is by navigating the now-familiar three-part
burden-shifting framework established by the Supreme Court in”
McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973). Id. Under
this framework, the plaintiff has the burden to establish her prima
USCA11 Case: 21-12610         Date Filed: 06/24/2022    Page: 5 of 8




21-12610               Opinion of the Court                         5

facie case. Lewis, 918 F.3d at 1217. The plaintiff may make out a
prima facie case of discriminatory discharge by showing that she:
“(1) is a member of a protected class; (2) was qualified for the posi-
tion from which she was terminated; (3) was terminated; and (4)
was treated less favorably than similarly situated employees out-
side her protected class. Id. at 1221 (emphasis omitted).
       To meet the fourth prong, a comparator must be “similarly
situated in all material respects,” meaning that the plaintiff and
comparators are “sufficiently similar, in an objective sense, that
they ‘cannot reasonably be distinguished.’” Id. at 1227–28 (quoting
Young v. United Parcel Serv., Inc., 575 U.S. 206, 231 (2015)). Alt-
hough this standard requires a case-by-case analysis and formal la-
bels about job title are unnecessary, a similarly situated comparator
will have ordinarily engaged in the same basic misconduct as the
plaintiff, been subject to the same employment policy, guideline,
or rule, shared the same supervisor, and shared the plaintiff’s em-
ployment or disciplinary history. Id. at 1227–28.
       If the plaintiff makes out her prima facie case, the burden
then shifts to the employer to articulate a legitimate, nondiscrimi-
natory reason for its actions. Id. at 1221. If the employer meets
that burden, then the burden shifts back to the plaintiff to show
that the employer’s proffered reasons were merely pretext for un-
lawful discrimination. Id. To show pretext, the plaintiff must show
“both that the reason was false, and that discrimination was the real
reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)
(emphasis omitted).
USCA11 Case: 21-12610         Date Filed: 06/24/2022    Page: 6 of 8




6                      Opinion of the Court                 21-12610

       A plaintiff can show pretext by demonstrating “weaknesses,
implausibilities, inconsistencies, incoherencies, or contradictions”
in the proffered reason for the employment action such that a rea-
sonable factfinder could find them unworthy of credence. Springer
v. Convergys Customer Mgmt. Grp., Inc., 509 F.3d 1344, 1348
(11th Cir. 2007) (quoting Cooper v. S. Co., 390 F.3d 695, 725 (11th
Cir. 2004)). If the proffered reason is one that may motivate rea-
sonable employers, however, the plaintiff must “meet it head on
and rebut it” instead of merely quarreling with it. Id. at 1350 (quot-
ing Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1088 (11th Cir.
2004)).
        In the alternative to the McDonnell Douglas framework, a
plaintiff can survive summary judgment if he presents “a convinc-
ing mosaic of circumstantial evidence that would allow a jury to
infer intentional discrimination.” Lewis v. City of Union City, 934
F.3d 1169, 1185 (11th Cir. 2019) (quoting Smith v. Lockheed-Martin
Corp., 644 F.3d 1321, 1328 (11th Cir. 2019)). This may be shown
by “evidence that demonstrates . . . (1) ‘suspicious timing, ambigu-
ous statements . . . , and other bits and pieces from which an infer-
ence of discriminatory intent might be drawn,’ (2) systemically bet-
ter treatment of similarly situated employees, and (3) that the em-
ployer’s justification is pretextual.” Lewis, 934 F.3d at 1185 (quot-
ing Silverman v. Bd. of Educ., 637 F.3d 729, 733–34 (7th Cir. 2011)).
       Because Waste Pro of Florida timely filed a notice of re-
moval within twenty days of being served, and Waste Pro USA
joined, removal was proper. And the district court did not err in
USCA11 Case: 21-12610         Date Filed: 06/24/2022    Page: 7 of 8




21-12610               Opinion of the Court                         7

granting summary judgment to Waste Pro because Woods did not
present evidence to create a genuine issue of material fact on pre-
text, as he did not show that Waste Pro’s real reason for terminat-
ing him was race discrimination.
                                 II.
       We review a discovery order for an abuse of discretion. Har-
rison v. Culliver, 746 F.3d 1288, 1297 (11th Cir. 2014). “Discretion
means the district court has a range of choice, and that its decision
will not be disturbed as long as it stays within that range and is not
influenced by any mistake of law.” Id. (quoting Betty K Agencies,
Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). We
will not overturn a discovery ruling unless it resulted in substantial
harm to the appellant’s case. Id.
       Under Federal Rule of Civil Procedure 26(d), “[a] party may
not seek discovery from any source before the parties have con-
ferred as required by Rule 26(f), except in a proceeding exempted
from initial disclosure under Rule 26(a)(1)(B), or when authorized
by these rules, by stipulation, or by court order.” Additionally, Fed-
eral Rule of Civil Procedure 37(a)(3)(B) authorizes a party to move
to compel discovery responses to requests for production pro-
pounded under Rules 30, 31, 33, or 34.
       We conclude that the district court did not abuse its discre-
tion in denying Woods’s motions to compel because there was no
agreement by the parties or order by the district court that the state
court discovery requests would carry over into federal court. And
USCA11 Case: 21-12610      Date Filed: 06/24/2022   Page: 8 of 8




8                     Opinion of the Court              21-12610

Woods did not serve a new discovery request under the federal
rules.
                                ****
     Accordingly, we affirm the district court’s grant of summary
judgment.
      AFFIRMED.